On motions for temporary restraining order and order to show cause:
The complaint and other documents filed by the plaintiff allege that defendant and the Taito family are building a house on "land Oneoneloa of plaintiff" without the plaintiff’s permission.
Unless the Court is missing something,- this is a truly remarkable complaint. Less than a year ago the Court spent many hours trying to resolve a dispute between plaintiff, defendant, and their respective families about who owned Oneoneloa. The result was a decision that Oneoneloa is the property of the Taito family. Sialega v. Taito, 3 A.S.R.2d 40 (1986); Sialega v. Taito, 3 A.S.R.2d 78 (1986). The plaintiff had a right to appeal the judgment of the Court, but chose not to do so. It is therefore final and binding on the Court as well as on the plaintiff.
*100Perhaps plaintiff believes that this land is a different tract than the one involved in the 1986 case. If so, he should amend his complaint and the defendant will have to answer. (Obviously, however, plaintiff should not do this if this is actually the same land as the Oneoneloa he claimed to own in 1986. His counsel can advise him about the legal penalties for perjury and for the filing of frivolous lawsuits.)
In the meantime, however, the temporary restraining order and the order to show cause requested by the plaintiff are denied.
Moreover, since plaintiff seems to be attempting by means of this action to deprive the defendant and his family of the rights they were adjudged to have in last year’s case, it seems appropriate that they be restrained from such interference unless and until they can convince the Court that this case is somehow different from the last.
Therefore the following orders will issue:
(1) Pursuant to the power given the Chief Justice or Associate Justice to make "such order as to him may seem just" in any land case (A.S.C.A. § 43.0304), Sialega and those in concert with him are hereby restrained from doing anything to interfere with the use and enjoyment of Oneoneloa by Taito and his family until further order of the Court.
(2) Counsel for the plaintiffs is hereby ordered to file with the Court by Friday, August 7, all records of the proceedings in the Office of Samoan Affairs to which he refers in his "Memorandum of Points and Authorities."
(3) Plaintiff has until Friday, August 14, to file an amended complaint if he wishes to do so. If no amended complaint is filed by then, the case will be dismissed with prejudice.
(4) Counsel for plaintiff will serve a copy of this Opinion and Order on the defendant, Taito Tui, along with copies of all the plaintiffs’ pleadings and accompanying documents, and shall file an affidavit with the Court stating the time and manner in which such service has been made no later than Friday, August 7.
It is so ordered.